Citation Nr: 0832381	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement for service connection for a right knee 
disability.

2.  Entitlement for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1999 to 
February 2004.  The veteran was awarded the Combat Action 
Ribbon during his active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Portland, Oregon, Regional Office 
(RO). 

Correspondence submitted by the veteran's representative in 
January 2008 could be construed as a claim for an increased 
rating claim for service connected post-traumatic stress 
disorder.  Such matter is referred to the RO for the 
appropriate development.   


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of a right knee 
disability, and there is no objective evidence relating 
currently diagnosed right knee disability to his active 
service.

2.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of a left knee 
disability, and there is no objective evidence relating 
currently diagnosed right knee disability to his active 
service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  A left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied initially by a March 
2004 letter.  Thereafter, another VCAA letter was sent to the 
veteran in July 2005.  These letters fully addressed all 
three notice elements; informed the veteran of what evidence 
was required to substantiate his service connection claim, 
and of the veteran's and VA's respective duties for obtaining 
evidence.   

In a March 2007 Statement of the Case, the RO also advised 
the veteran as to how disability ratings and effective dates 
are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains service 
medical records, VA medical evidence, and the veteran's and 
his representative's statements.  The veteran reported to and 
underwent a VA medical examination in July 2005 in an effort 
to obtain a medical opinion with regard to the etiology of 
the veteran's bilateral knee disability.  The veteran did not 
request a hearing before the Board.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).  If the presumption applies, 
it relieves the qualifying veteran of providing medical 
evidence of a nexus between the current disability and in-
service exposure.  Pearlman v. West, 11 Vet. App. 443, 446 
(1998).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).



III.  Analysis

A.  Right knee disability

The veteran seeks service connection for a right knee 
disability, and attributes this disability to his active 
duty.  On review, the Board finds that service connection is 
not warranted.  Although there is current evidence of a right 
knee disability satisfying the first prong of a service 
connection claim, there is no objective or competent evidence 
of a right knee disability during service.  The veteran's 
service medical records are completely negative for a 
diagnosis of a right knee disability.  Upon enlistment, the 
veteran's service medical records do not indicate any problem 
with the right knee.  Further, no complaint, treatment or 
diagnosis of a right knee condition was noted upon 
separation.  The first complaint of right knee problems is a 
March 2004 VA Ann-Arbor outpatient treatment report in which 
the veteran reports knee pain; however, no diagnosis was 
rendered.  Clicking and popping of the right knee was noted 
on March 2005 and April 2005 outpatient medical records from 
the Portland VA.  Synovitis of the right knee was diagnosed 
in July 2005.  

There is also no evidence of a nexus between a right knee 
disability and service.  As noted, the RO afforded the 
veteran a VA examination in July 2005 to ascertain the 
etiology of his right knee disability.  The July 2005 VA 
examiner was unable to relate the veteran's right knee 
disability to service without resorting to speculation.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  Thus, a right knee disability has not been medically 
related to service.

The veteran claims that, pursuant to 38 C.F.R. § 3.307, 
presumptive service connection is warranted.  However, this 
claim is without merit.  Degenerative changes of the right 
knee are not shown on x-rays.  X-rays of the right knee taken 
in July 2005 are completely negative for arthritis.  
Synovitis was first demonstrated in a July 2005 VA outpatient 
medical examination, approximately 1 and 1/2 years after 
separation from service.  Synovitis is the inflammation of a 
synovium (a thin layer of tissue which lines the joint 
space).  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (Douglas M. 
Anderson ed., Saunders 31st ed. 2007).  Significantly, 
synovitis is not characterized as degenerative arthritis and 
was not diagnosed within 1 year of separation.  Therefore, 
arthritis may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2007).  

The veteran also requests a more thorough examination because 
he does not agree with the etiology of his right knee 
disability conducted by a VA examiner in July 2005.  However, 
there is no indication that such examination was inadequate.

The only evidence relating the veteran's right knee 
disability to service is the veteran's own statements.  In 
denying the claim, the Board notes that the veteran is 
competent to describe his knee symptomatology.  See Layno, 6 
Vet. App. at 469.  However, as a layperson, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his current knee disability is related to service) 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., Routen  v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

For the reasons discussed above, the Board concludes that a 
right knee disability was not incurred or aggravated by 
service.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is inapplicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); see also 
Gilbert, 1 Vet. App. at 53-54.  

B.  Left knee disability

The veteran also seeks service connection for a left knee 
disability.  He is currently diagnosed with synovitis of the 
left knee.  See July 2005 VA Medical Examination Report.  

Upon review, the Board finds that service connection is not 
demonstrated.  As an initial matter, there are no pre-service 
medical records associated with the claims folder.  Rather, 
service medical records reflect that at the time of induction 
examination, there was no evidence of any defect, infirmity, 
or disorder with regard to left knee disability.  For that 
reason, he is entitled to the presumption of soundness.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

However, the threshold question is whether the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  If a pre-existing disorder is found by clear and 
unmistakable evidence, the issue is whether the pre-existing 
disorder was aggravated by service.  See Monroe v. Brown, 4 
Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 
320, 322 (1991); 38 C.F.R. § 3.304(b).  As noted above, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  In this case, service medical 
records are completely negative for a left knee disability.  
On a separation examination conducted in December 2003, the 
veteran's lower extremities were regarded as normal by the 
examiner.  The Board acknowledges however that on the report 
of medical history, the veteran reported knee surgery and 
instances of the left knee locking, and there is a notation 
to the effect that he underwent arthroscopy of the left knee 
in 1997.  Nevertheless, the record contains no medical 
evidence showing that the veteran underwent this surgery.  
The veteran's statements alone do not provide clear and 
unmistakable evidence necessary to rebut the presumption of 
soundness.   

Even assuming that the veteran had a pre-existing left knee 
disability, there is no objective evidence in the record to 
indicate that such disability was permanently aggravated in 
service.  As discussed, there is no evidence of a left knee 
disability in service.  

The Board has also considered whether the veteran is entitled 
to service connection on a direct basis.  While there is 
evidence of a current left knee disability, there is no 
evidence of chronic left knee pathology during service, to 
include at the time of discharge.

The first post service indication of left knee problems is in 
March 2004, at which time the veteran complained of knee 
pain, and then again in April 2005.  A left knee disability, 
synovitis, was not diagnosed until the July 2005 VA 
examination.  

Furthermore, degenerative changes of the left knee are not 
shown on x-rays.  X-rays of the left knee taken in July 2005 
are completely negative for arthritis.  Therefore, arthritis 
may not be presumed to have been incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2007).  

In sum, as there is no evidence of a nexus between the 
current left knee disability and service, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.

The only evidence relating the veteran's left knee disability 
to service is the veteran's own statements.  Thus, as noted, 
his opinion, as to a medical matter, is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit, 
supra; Espiritu, supra.
        
For the reasons discussed above, the Board concludes that a 
left knee disability was not incurred or aggravated by 
service.  


ORDER

Entitlement for service connection for a right knee 
disability is denied.

Entitlement for service connection for a left knee disability 
is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


